Case: 2:19-cv-04262-ALM-KAJ Doc #: 90 Filed: 08/18/20 Page: 1 of 5 PAGEID #: 2130




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


JOHN EWALT, et al.,
                                                      Case No. 2:19-cv-4262
        Plaintiffs,                                   Chief Judge Algenon L. Marbley
                                                      Magistrate Judge Kimberly A. Jolson
        v.

GATEHOUSE MEDIA OHIO
HOLDING II, INC., d/b/a THE
COLUMBUS DISPATCH, et al.,

        Defendants.

                                        OPINION AND ORDER

        This matter is before the Court on Defendant GateHouse Media Ohio Holdings II, Inc.’s

Motion for Reconsideration and Clarification or Objection to Magistrate Judge’s Order (Doc. 78).

For the reasons that follow the Motion is GRANTED in part and DENIED in part.

    I. BACKGROUND

        This is the latest in a long line of discovery disputes between the parties. On July 1, 2020,

the parties submitted a Joint Status Report in which they summarized their respective positions

concerning numerous discovery issues that they were unable to resolve through the meet and

conferral process.    (See generally Doc. 67).      One of those disputes concerned “[w]hether

GateHouse is required to provide certain information relating to potential class members prior to

a class being certified.” (Id. at 1).

        Shortly thereafter, the Court held a telephonic status conference with the parties regarding

their numerous outstanding discovery disputes.        (See generally Doc. 68).      The Court then

memorialized its instructions to the parties in an Order, which addressed, among other things,
Case: 2:19-cv-04262-ALM-KAJ Doc #: 90 Filed: 08/18/20 Page: 2 of 5 PAGEID #: 2131




whether Defendant GateHouse Media Ohio Holdings II, Inc. (“Gatehouse”) is required to provide

certain information relating to potential class members prior to a class being certified:

          To the extent Defendants have redacted the names and contact information of
          potential class members, they were not permitted to do so. They are ORDERED
          not to redact that information in future productions. As part of the meet and
          conferral process, the parties are ORDERED to work together to address this issue
          with respect to prior productions.

(Id. at 2).

          Defendant GateHouse subsequently filed the instant Motion. (Doc. 78). That Motion is

fully briefed and ripe for ruling.

    II.       DISCUSSION

          Defendant Gatehouse requests that the Court reconsider its July 6, 2020 Order and permit

it “to redact names and contact information from all documents, including subscriber complaints

regarding premium editions and paper-statement fees.” (Doc. 78 at 3).

          “As a general principle, motions for reconsideration are looked upon with disfavor unless

the moving party demonstrates: (1) a manifest error of law; (2) newly discovered evidence which

was not available previously to the parties; or (3) intervening authority.” Meekison v. Ohio Dep’t

of Rehab. & Correction, 181 F.R.D. 571, 572 (S.D. Ohio 1998) (citing Harsco Corp. v. Zlotnicki,

779 F.2d 906, 909 (3d Cir.1985), cert. denied, 476 U.S. 1171, 106 S.Ct. 2895, 90 L.Ed.2d 982

(1986)).

          Redaction of customer names and contact information:         Here, Defendant Gatehouse

appears to argue that the Court committed a manifest error of law. In support of its argument that

it should be permitted to redact customers’ names and contact information, Defendant Gatehouse

argues: that information is irrelevant at the pre-certification stage; producing that information is

an invasion of their customers’ privacy; and courts generally deny discovery of class lists. (Doc.



                                                  2
Case: 2:19-cv-04262-ALM-KAJ Doc #: 90 Filed: 08/18/20 Page: 3 of 5 PAGEID #: 2132




78 at 3–9; Doc. 86 at 5–7). Plaintiffs contest each of these arguments, emphasizing that names

and contact information for its customers are, in fact, relevant and, therefore, discoverable. (Doc.

84 at 4–9).

       The issue before the Court is a narrow one: Was its holding that Defendant Gatehouse is

not permitted to redact the names and contact information of potential class members a manifest

error of law? The Court has already ruled on a similar issue. (See Doc. 30 at 3–4 (addressing

“whether or not the parties can redact irrelevant information from otherwise relevant

documents”)). There, Defendant Gatehouse argued such redactions were appropriate because

“Plaintiffs are seeking discovery regarding absent class members” and suggested that such

redactions would protect “personally identifying information and other information of a personal

nature.” (Doc. 27 at 5). The Court responded:

       [T]hat argument ignores the real issue: whether or not the parties can redact
       irrelevant information from otherwise relevant documents. In the Court’s view, the
       Federal Rules of Civil Procedure provide no support for the redaction of irrelevant
       information. “Redaction is an inappropriate tool for excluding alleged irrelevant
       information from documents that are otherwise responsive to a discovery request.”
       Bartholomew v. Avalon Capital Grp., Inc., 278 F.R.D. 441, 451 (D. Minn. 2011).
       “It is a rare document that contains only relevant information. And irrelevant
       information within a document that contains relevant information may be highly
       useful to providing context for the relevant information.” Id. The Court declines
       to adopt Defendant’s proposal accordingly. Cf. Tween Brands Inv., LLC v. Bluestar
       All., LLC, No. 2:15-CV-2663, 2015 WL 6955177, at *1 (S.D. Ohio Nov. 10, 2015)
       (compelling production of unredacted documents where defendant had initially
       redacted portions of documents that it characterized as “highly confidential” and
       “not relevant”).

(Doc. 30 at 4).

       In other words, Defendant Gatehouse previously sought to redact its customers’

“personally identifying information and other information of a personal nature” from otherwise

relevant documents. (Doc. 27 at 5). The Court held that it was not permitted to do so, (see Doc.




                                                 3
Case: 2:19-cv-04262-ALM-KAJ Doc #: 90 Filed: 08/18/20 Page: 4 of 5 PAGEID #: 2133




30 at 4), and Defendant Gatehouse did not ask the Undersigned to reconsider that Order or object

to it.

         Defendant Gatehouse now asks that it be permitted to redact its customers’ names and

contact information (i.e., personally identifying information) from all documents it produces. The

Court’s answer remains the same. Even assuming that information is irrelevant at this stage of the

case, Defendant Gatehouse is not permitted to redact it from an otherwise relevant document, (see

Doc. 30 at 4). To the extent that Defendant Gatehouse requests that the Court permit it to redact

customer names and contact information from all of its documents, its Motion is DENIED.

         Contacting current class members: Relying on the Manual for Complex Litigation,

Defendant Gatehouse requests that the Court “preclude Plaintiffs from contacting absent class

members until after the Court rules on the motions to dismiss.” (Doc. 78 at 9).

         As a general rule, the Court is disinclined to limit a party’s communications with potential

class members. Absent “a specific record showing by the moving party of the particular abuses

by which it is threatened,” an order doing so is not justified. Gulf Oil Co. v. Bernard, 452 U.S. 89,

101–02 (1981) (citation and quotations omitted). Because Defendant Gatehouse made no such

showing here—and because this case has been pending for almost a year with the parties making

little progress in discovery—the Court will GRANT only a temporary stay as to this portion of its

Order. For 30 days, this portion of the Court’s Order is STAYED to allow Defendant Gatehouse

to proceed with any objection to the District Judge, or, better yet, for the parties to come to an

agreement regarding contacting potential class members.             Accordingly, both parties are

ORDERED to refrain from contacting potential class members for 30 days at which time the

temporary stay automatically expires.




                                                  4
Case: 2:19-cv-04262-ALM-KAJ Doc #: 90 Filed: 08/18/20 Page: 5 of 5 PAGEID #: 2134




          Obligation to conduct discovery in good faith: One final point is worth making. “The

Court has repeatedly reminded the parties of their obligation to work together in good faith to

conduct discovery in an expeditious and cost-effective manner. It does so again now.” (Doc. 68

at 1). That message appears to have fallen on deaf ears. This case has required repeated Court

intervention, which is concerning given the lack of progress that has been made in discovery.

When resolving future discovery disputes, the Court will consider awarding expenses to the

prevailing party consistent with Federal Rule of Civil Procedure 37.

   III.      CONCLUSION

          For the foregoing reasons, Defendant Gatehouse’s Motion for Reconsideration and

Clarification or Objection to Magistrate Judge’s Order (Doc. 78) is GRANTED in part and

DENIED in part. The Court STAYS the portion of its Order permitting Plaintiff to contact

potential class members for 30 days to permit Defendant Gatehouse to pursue any objection with

the District Judge and for the parties to meet and confer. During that time period, neither party

shall contact any potential class members. Absent further order of the District Judge, the stay

automatically expires after 30 days.

          IT IS SO ORDERED.



Date: August 18, 2020                        /s/Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                5
